Memorandum Per Curium.
The landlord established by uncontradicted testimony that the tenants were guilty of twenty-five violations of the regulations adopted by it. These regulations were fair and reasonable and notice thereof was given to all the tenants. Their continued violation constituted a nuisance justifying removal proceedings by the landlord.
The final order and judgment should be reversed, with $30 costs, and final order directed for landlord as prayed for in petition, with costs.
Shientag, McLaughlin and Heoht, JJ., concur.
Order and judgment reversed,, etc.